635 F.2d 539
106 L.R.R.M. (BNA) 2813, 91 Lab.Cas.  P 12,694
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.YOUNG MOVERS, INC., Respondent.
No. 80-1575.
United States Court of Appeals,Sixth Circuit.
Nov. 17, 1980.

Elliott Moore, Deputy Associate Gen. Counsel, N. L. R. B., Washington, D. C., Emil C. Farkas, Director, Region 9, N. L. R. B., Cincinnati, Ohio, for petitioner.
Bill Sharpe, General Manager, Cincinnati, Ohio, for respondent.
JUDGMENT ENFORCING AN ORDER OF THE NATIONAL LABOR RELATIONS BOARD
Before LIVELY, Circuit Judge, and PHILLIPS and PECK, Senior Judges.


1
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, Young Movers, Inc., its officers, agents, successors, and assigns, enforcing its order dated August 8, 1979, in Case No. 9-CA-13140, and the Court having considered the same, it is hereby


2
ORDERED AND ADJUDGED by the Court that Respondent, Young Movers, Inc., its officers, agents, successors, and assigns, shall abide by said order

ORDER

3
The Respondent Young Movers, Inc., Cincinnati, Ohio, its officers, agents, successors and assigns, shall:

1. Cease and desist from:

4
(a) Telling employees that they were not permitted to return to work because they had engaged in a concerted refusal to work.


5
(b) Telling employees that Respondent's doors were locked and the employees must leave the Respondent's premises because the employees had engaged in a concerted refusal to work.


6
(c) Discharging employees and refusing to reinstate them because they engaged in or supported concerted activities for protesting matters concerning their wages, hours of work, working conditions, and other terms and conditions of employment.


7
(d) In any other manner interfering with, restraining, or coercing employees in the exercise of their rights guaranteed under Section 7 of the Act.


8
2. Take the following affirmative action which is necessary to effectuate the policies of the Act:


9
(a) Make whole employees Harold Schubert, Mary Jo Schubert, James Warr, Richard Pauley, James Fred Rhoden, Mark Michael Rhoden, Charles Terry Wagner, James O'Neal and Bobby Taylor, in the manner set forth in the section of this Decision entitled "The Remedy," for any loss of earnings incurred by each of them as a result of their discharge on October 23, 1978.


10
(b) If the Respondent is presently in business or, if the Respondent is no longer doing business, returns to the active conduct of its business, offer to each of the nine said employees immediate and full reinstatement to his or her former position or, if the position no longer exists, to a substantially equivalent position, without prejudice to the seniority or other rights and privileges previously enjoyed.


11
(c) Preserve and, upon request, make available to the Board and its agents, for examination and copying, all payroll records, social security payment records, timecards, personnel records and reports, and all other records necessary to ascertain the backpay due under the terms of this Order.


12
(d) If the Respondent is presently in business or, if it is no longer doing business, returns to the active conduct of its business, post at its place of business copies of the attached notice marked "Appendix."1  Immediately upon receipt of said notice, on forms to be provided by the Regional Director of Region 9, the Respondent shall cause the copies to be signed by one of its authorized representatives and posted, the posted copies to be maintained for a period of 60 consecutive days thereafter in conspicuous places, including all places where notices to employees are customarily posted. Reasonable steps shall be taken by the Respondent to insure that said notices are not altered, defaced, or covered by any other material.


13
(e) Notify the Regional Director for Region 9, in writing, within 20 days from the date of this Order, what steps the Respondent has taken to comply herewith.



1
 In the event that the Board's Order is enforced by a Judgment of a United States Court of Appeals, the words in the notice reading "POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD" shall be changed to read "POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF APPEALS ENFORCING AN ORDER OF THE NATIONAL LABOR RELATIONS BOARD."